                                                                                              Case 4:20-cv-11384-MFL-DRG ECF No. 14, PageID.204 Filed 07/22/20 Page 1 of 37




                                                                                                                  UNITED STATES DISTRICT COURT
                                                                                                                  EASTERN DISTRICT OF MICHIGAN
                                                                                                                       SOUTHERN DIVISION

                                                                                              STANFORD DENTAL, PLLC,
                                                                                                                                           Case No.: 4:20-cv-11384-MFL-DRG
                                                                                                          Plaintiff,
                                                                                                                                           Judge Matthew F. Leitman
                                                                                              v.
                                                                                                                                           Magistrate Judge David R. Grand
                                                                                              THE HANOVER INSURANCE
                                                                                              GROUP, INC. and CITIZENS
                                                                                                                                           Putative Class Action
                                                                                              INSURANCE COMPANY OF
                                                                                              AMERICA,
                                                                                                                                           ORAL ARGUMENT REQUESTED
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                                          Defendants.


                                                                                                   DEFENDANTS THE HANOVER INSURANCE GROUP, INC.’S AND
                                                                                                        CITIZENS INSURANCE COMPANY OF AMERICA’S
                                                                                                                    MOTION TO DISMISS

                                                                                                    For the reasons stated more fully in the accompanying Brief in Support,

                                                                                              Defendants The Hanover Insurance Group, Inc. and Citizens Insurance Company of

                                                                                              America move to dismiss Plaintiff’s Complaint. As to Defendant The Hanover

                                                                                              Insurance Group, Inc., the Complaint fails for lack of Article III standing under

                                                                                              Federal Rule of Civil Procedure 12(b)(1), as this Defendant never issued an

                                                                                              insurance policy to Plaintiff. As to both Defendants, the Complaint fails to state a

                                                                                              claim under Rule 12(b)(6).




                                                                                                                                       1
                                                                                              Case 4:20-cv-11384-MFL-DRG ECF No. 14, PageID.205 Filed 07/22/20 Page 2 of 37




                                                                                                       In accordance with Local Rule 7.1, counsel for Defendants sought

                                                                                              concurrence in the relief requested on July 21, 2020. Concurrence was denied,

                                                                                              necessitating the presentation of this Motion.




                                                                                              Dated: July 22, 2020
                                                                                                                                   By: /s/ Lori McAllister
                                                                                                                                       Lori McAllister (P39501)
                                                                                                                                       Theodore W. Seitz (P60320)
                                                                                                                                       Kyle M. Asher (P80359)
                                                                                                                                       DYKEMA GOSSETT PLLC
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                                                                       201 Townsend Street, Suite 900
                                                                                                                                       Lansing, Michigan 48933
                                                                                                                                       Telephone: (517) 374-9150
                                                                                                                                       lmcallister@dykema.com

                                                                                                                                       Attorneys for Defendants

                                                                                              010767.000075 4848-7928-2883.1




                                                                                                                                        2
                                                                                              Case 4:20-cv-11384-MFL-DRG ECF No. 14, PageID.206 Filed 07/22/20 Page 3 of 37




                                                                                                                  UNITED STATES DISTRICT COURT
                                                                                                                  EASTERN DISTRICT OF MICHIGAN
                                                                                                                       SOUTHERN DIVISION

                                                                                              STANFORD DENTAL, PLLC,

                                                                                                          Plaintiff,
                                                                                                                                     Case No.: 4:20-cv-11384-MFL-DRG
                                                                                              v.
                                                                                                                                     Judge Matthew F. Leitman
                                                                                              THE HANOVER INSURANCE
                                                                                                                                     Magistrate Judge David R. Grand
                                                                                              GROUP, INC. and CITIZENS
                                                                                              INSURANCE COMPANY OF
                                                                                                                                     Putative Class Action
                                                                                              AMERICA,
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                                          Defendants.


                                                                                                   DEFENDANTS’ BRIEF IN SUPPORT OF MOTION TO DISMISS
                                                                                              Case 4:20-cv-11384-MFL-DRG ECF No. 14, PageID.207 Filed 07/22/20 Page 4 of 37




                                                                                                                                        TABLE OF CONTENTS
                                                                                              TABLE OF AUTHORITIES ................................................................................... iii

                                                                                              CONCISE STATEMENT OF THE ISSUES PRESENTED....................................vi

                                                                                              CONTROLLING OR MOST APPROPRIATE AUTHORITY FOR THE
                                                                                              RELIEF SOUGHT .................................................................................................. vii

                                                                                              INTRODUCTION ..................................................................................................... 1

                                                                                              BACKGROUND ....................................................................................................... 4

                                                                                              I.       The Governor Implements Michigan’s “Stay At Home” Order ..................... 4

                                                                                              II.      Plaintiff’s Dental Practice Allegedly Shuts Down in Response to the
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                                       Governor’s Order ............................................................................................. 5

                                                                                              III.     After Plaintiff’s Claim for Coverage Is Denied, Plaintiff Files This
                                                                                                       Lawsuit............................................................................................................. 6

                                                                                              IV.      The Insurance Policy ....................................................................................... 6

                                                                                                       A.       The Policy’s Coverage Provisions ........................................................ 6

                                                                                                       B.       The Policy’s Exclusions ........................................................................ 8

                                                                                              LEGAL STANDARD ................................................................................................ 9

                                                                                              ARGUMENT ........................................................................................................... 10

                                                                                              I.       Plaintiff Lacks Standing to Sue Hanover ...................................................... 10

                                                                                              II.      Plaintiff Has Pleaded Itself Out of a Business Income Claim....................... 11

                                                                                                       A.       Plaintiff Has Not Alleged Facts Supporting “Direct Physical Loss of or
                                                                                                                Damage to” Covered Property as Interpreted Under Michigan Law .. 12

                                                                                                       B.       Any Alleged Damage to Plaintiff’s Property Was Not Caused By or
                                                                                                                Resulting From a Covered Cause of Loss ........................................... 15

                                                                                                                                                            i
                                                                                              Case 4:20-cv-11384-MFL-DRG ECF No. 14, PageID.208 Filed 07/22/20 Page 5 of 37




                                                                                              III.     Because Plaintiff is Not Entitled to Business Income Coverage, it is Likewise
                                                                                                       Not Entitled to Extended Business Income Coverage................................... 17

                                                                                              IV.      Plaintiff Is Not Entitled to Civil Authority Coverage ................................... 17

                                                                                                       A.       Plaintiff Has Failed to Allege That a “Covered Cause of Loss Cause[d]
                                                                                                                Damage to Property Other than Property at the Described
                                                                                                                Premises” ............................................................................................. 17

                                                                                                       B.       Access to Plaintiff’s Property Was Not Prohibited Due to Direct
                                                                                                                Physical Loss or Damage to Property Within One Mile of the
                                                                                                                Property ............................................................................................... 18

                                                                                                                1.       Access to Plaintiff’s Property Was Not Prohibited .................. 18
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                                                2.       The Limitation on Plaintiff’s Business Operations Was Not
                                                                                                                         Caused by Damage to Adjacent Property ................................. 20

                                                                                              V.       The Policy’s Exclusions Bar Coverage ......................................................... 21

                                                                                                       A.       The Virus Exclusion Bars Coverage ................................................... 21

                                                                                                       B.       The Policy’s Acts or Decisions Exclusion Bars Coverage ................. 24

                                                                                              CONCLUSION ........................................................................................................ 25




                                                                                                                                                          ii
                                                                                              Case 4:20-cv-11384-MFL-DRG ECF No. 14, PageID.209 Filed 07/22/20 Page 6 of 37




                                                                                                                                  TABLE OF AUTHORITIES

                                                                                              Cases
                                                                                              Abner, Herrman & Brock, Inc. v. Great N. Ins. Co.,
                                                                                               308 F. Supp. 2d 331 (S.D.N.Y. 2004) ..................................................................20
                                                                                              Ackman v. N. States Contracting Co.,
                                                                                                110 F.2d 774 (6th Cir. 1940) ..................................................................................4
                                                                                              Am. BioCare Inc. v. Howard & Howard Attys, PLLC,
                                                                                               702 F. App’x 416 (6th Cir. 2017) ...........................................................................9
                                                                                              Ashcroft v. Iqbal,
                                                                                                556 U.S. 662 (2009) ....................................................................................... 9, 12
                                                                                              Asian Food Serv., Inc. v. Travelers Cas. Ins. Co. of Am.,
                                                                                                2020 U.S. Dist. LEXIS 91180 (E.D. Mich. May 26, 2020) .................................13
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              Bassett v. Nat’l Collegiate Athl. Ass’n,
                                                                                               528 F.3d 426 (6th Cir. 2008) ..............................................................................4, 6
                                                                                              Bowlers’ Alley, Inc. v. Cincinnati Ins. Co.,
                                                                                               108 F. Supp. 3d 543 (E.D. Mich. 2015) ........................................................ 15, 16
                                                                                              Class Laundry & Linen Corp. v. Travelers Ins. Co. of Am.,
                                                                                                No. 16-cv-5440, 2017 U.S. Dist. LEXIS 222057 (S.D.N.Y. June 30, 2017) ......13
                                                                                              Creelgroup, Inc. v. NGS Am., Inc.,
                                                                                               518 F. App’x 343 (6th Cir. 2013) ...........................................................................6
                                                                                              DLX, Inc. v. Kentucky,
                                                                                               381 F.3d 511 (6th Cir. 2004) ..................................................................................9
                                                                                              Fountainbleau 2006, LLC v. United States Fire Ins. Co.,
                                                                                               No. 1:09-cv-1702-WSD, 2010 U.S. Dist. LEXIS 154454
                                                                                               (N.D. Ga. Dec. 20, 2010)......................................................................................13
                                                                                              Gavrilides Management Company et al. vs. Mich. Ins. Co.,
                                                                                               Case No. 20-258-CB-C30 (Ingham County)........................................... 13, 14, 21
                                                                                              Holland v. J.P. Morgan Chase Bank, N.A.,
                                                                                               No. 19 Civ. 00233, 2019 U.S. Dist. LEXIS 146553
                                                                                               (S.D.N.Y. Aug. 28, 2019) .....................................................................................10
                                                                                              In re: COVID-19 Business Interruption Protection Ins. Litig.,
                                                                                                Case No. 2942 (J.P.M.L.) .......................................................................................1


                                                                                                                                                      iii
                                                                                              Case 4:20-cv-11384-MFL-DRG ECF No. 14, PageID.210 Filed 07/22/20 Page 7 of 37




                                                                                              Lakeland Asphalt Corp. v. Westfield Ins. Co.,
                                                                                                2012 U.S. Dist. LEXIS 12764 (W.D. Mich. Feb. 2, 2012) ..................................22
                                                                                              Legal Servs. Plan of E. Mich. v. Citizens Ins. Co. of Am.,
                                                                                                No. 278110, 2009 Mich. App. LEXIS 9549 (Mich. Ct. App. Apr. 30, 2009) .....24
                                                                                              Lewis v. Casey,
                                                                                                518 U.S. 343 (1996) .............................................................................................10
                                                                                              Mastellone v. Lightning Rod Mut. Ins. Co.,
                                                                                               884 N.E.2d 1130 (Ohio Ct. App. 2008) ...............................................................14
                                                                                              McDonald v. Farm Bureau Ins. Co.,
                                                                                               747 N.W.2d 811 (Mich. 2008) .............................................................................24
                                                                                              O’Shea v. Littleton,
                                                                                               414 U.S. 488 (1974) ...............................................................................................3
                                                                                              Perry v. Allstate Indem. Co.,
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                                953 F.3d 417 (6th Cir. 2020) ......................................................................... 10, 11
                                                                                              Phila Parking Auth. v. Fed. Ins. Co.,
                                                                                               385 F. Supp. 2d 280 (S.D.N.Y. 2005) ..................................................................13
                                                                                              Rory v. Cont’l Ins. Co.,
                                                                                               703 N.W.2d 23 (Mich. 2005) ...............................................................................23
                                                                                              S. Hospitality, Inc. v. Zurich Am. Ins. Co.,
                                                                                                393 F.3d 1137 (10th Cir. 2004) ............................................................................19
                                                                                              Se. Mental Health Ctr., Inc. v. Pac. Ins. Co.,
                                                                                                439 F. Supp. 2d 831 (W.D. Tenn. 2006) ..............................................................13
                                                                                              SEC v. Jorissen,
                                                                                                470 F. Supp. 2d 764 (E.D. Mich. 2007) ...............................................................22
                                                                                              Shain v. Advanced Techs. Grp., LLC,
                                                                                                No. 16-10367, 2017 U.S. Dist. LEXIS 27438 (E.D. Mich. Feb. 28, 2017) .........11
                                                                                              Ski Shawnee, Inc. v. Commonwealth Ins. Co.,
                                                                                                No. 3:09-cv-02391, 2010 U.S. Dist. LEXIS 67092 (M.D. Pa. July 6, 2010) ......19
                                                                                              Sloan v. Phoenix of Hartford Ins. Co.,
                                                                                                207 N.W.2d 434 (Mich. Ct. App. 1973)...............................................................19
                                                                                              Social Life Magazine, Inc. v. Sentinel Ins. Co.,
                                                                                                Case No. 20 Civ. 3311 (S.D.N.Y. May 14, 2020)................................................20



                                                                                                                                                       iv
                                                                                              Case 4:20-cv-11384-MFL-DRG ECF No. 14, PageID.211 Filed 07/22/20 Page 8 of 37




                                                                                              TMC Stores, Inc. v. Federated Mut. Ins.
                                                                                               Co., No. A04-1963, 2005 Minn. App. LEXIS 585
                                                                                               (Minn. Ct. App. June 7, 2005) ....................................................................... 18, 19
                                                                                              Torres Hillsdale Country Cheese, L.L.C. v. Auto-Owners Ins. Co.,
                                                                                                No. 308824, 2013 Mich. App. LEXIS 1547
                                                                                                (Mich. Ct. App. Oct. 1, 2013)...............................................................................25
                                                                                              Universal Image Prods., Inc. v. Fed. Ins. Co.,
                                                                                               475 F. App’x 569 (6th Cir. 2012) .................................................................. 13, 14
                                                                                              Waskul v. Washtenaw Cty. Cmty. Mental Health,
                                                                                               900 F.3d 250 (6th Cir. 2018) ................................................................................10

                                                                                              Statutes
                                                                                              Mich. Comp. Laws § 500.2236................................................................................23
                                                                                              Mich. Comp. Laws § 500.244(1) .............................................................................23
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              Rules
                                                                                              Rule 12(b)(6) ..............................................................................................................9
                                                                                              Constitutional Provisions
                                                                                              U.S. Cont. art. III............................................................................................... 10, 11

                                                                                              Other Authorities
                                                                                              10 COUCH ON INS. § 148:46 ......................................................................................14




                                                                                                                                                           v
                                                                                              Case 4:20-cv-11384-MFL-DRG ECF No. 14, PageID.212 Filed 07/22/20 Page 9 of 37




                                                                                                        CONCISE STATEMENT OF THE ISSUES PRESENTED

                                                                                                    1. Does Plaintiff lack standing to sue The Hanover Insurance Group, Inc.
                                                                                                       (“Hanover”) for alleged damages arising out of the denial of insurance
                                                                                                       coverage when Hanover was not a party to the insurance policy, and
                                                                                                       otherwise had no involvement in the facts alleged by Plaintiff?

                                                                                                          Hanover Answers: Yes.

                                                                                                    2. Is Plaintiff entitled to Business Income or Extended Business Income
                                                                                                       coverage under the insurance policy when Plaintiff has not alleged that it
                                                                                                       suffered tangible, non-economic damage to its property as a result of a
                                                                                                       covered cause of loss?

                                                                                                          Defendants Answer: No.
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                                    3. Is Plaintiff entitled to Civil Authority coverage under the insurance policy
                                                                                                       when Plaintiff has not alleged that its losses were “caused by civil authority
                                                                                                       that prohibits access to the described premises due to direct physical loss
                                                                                                       or damage to property within one mile of the described premises.”

                                                                                                          Defendants Answer: No

                                                                                                    4. Are Plaintiff’s claims barred by the insurance policy’s virus exclusion,
                                                                                                       which provides that Citizens “will not pay for loss or damage caused
                                                                                                       directly or indirectly by . . . Any virus, bacterium or other microorganism
                                                                                                       that induces or is capable of inducing physical distress, illness or disease,”
                                                                                                       whether or not “any other cause or event that contributes concurrently or
                                                                                                       in any sequence to the loss.”

                                                                                                          Defendants Answer: Yes.

                                                                                                    5. By attempting to plead around the virus exclusion, and argue that the
                                                                                                       Governor’s Executive Order was the sole cause of its damages, did
                                                                                                       Plaintiff plead directly into the policy’s Acts or Decisions exclusion, which
                                                                                                       excludes from coverage “loss or damage caused by or resulting from . . .
                                                                                                       Acts or decisions, including the failure to act or decide, of any person,
                                                                                                       group, organization or governmental body”?

                                                                                                          Defendants Answer: Yes.
                                                                                                                                        vi
                                                                                              Case 4:20-cv-11384-MFL-DRG ECF No. 14, PageID.213 Filed 07/22/20 Page 10 of 37




                                                                                                  CONTROLLING OR MOST APPROPRIATE AUTHORITY FOR THE
                                                                                                                   RELIEF SOUGHT1

                                                                                                     In support of their Motion to Dismiss, Defendants rely on the following

                                                                                              authority, as well as the authority cited in the Brief in Support of Motion to Dismiss:

                                                                                                   The plain text of the insurance policy that binds Plaintiff and Citizens
                                                                                                    Insurance Company of America.

                                                                                                   The plain text of Governor Whitmer’s Executive Order No. 2020-21.

                                                                                                   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“Threadbare recitals of all the
                                                                                                    elements of a cause of action, supported by mere conclusory statements do
                                                                                                    not suffice.”).
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                                   Asian Food Serv., Inc. v. Travelers Cas. Ins. Co. of Am., 2020 U.S. Dist.
                                                                                                    LEXIS 91180, at *13 (E.D. Mich. May 26, 2020) (“The Sixth Circuit,
                                                                                                    applying Michigan law, has found that this language—‘direct physical loss or
                                                                                                    damage’—encompasses tangible, physical losses, not economic losses.”).

                                                                                                   Bowlers’ Alley, Inc. v. Cincinnati Ins. Co., 108 F. Supp. 3d 543, 563 (E.D.
                                                                                                    Mich. 2015) (interpreting causation requirement for Business Income claims).

                                                                                                   Perry v. Allstate Indem. Co., 953 F.3d 417, 420 (6th Cir. 2020) (when an
                                                                                                    insured sues entities who “are not parties to the policy at issue,” the insured
                                                                                                    “lacks standing to pursue [its] claims against those entities because [the]
                                                                                                    injury is not traceable to them”).

                                                                                                   Rory v. Cont’l Ins. Co., 703 N.W.2d 23, 34 (Mich. 2005) (under Michigan
                                                                                                    law, courts should not second-guess the policy behind an insurance policy’s
                                                                                                    exclusions or coverage provisions).

                                                                                                   Ski Shawnee, Inc. v. Commonwealth Ins. Co., No. 3:09-cv-02391, 2010 U.S.
                                                                                                    Dist. LEXIS 67092, at *9-10 (M.D. Pa. July 6, 2010); S. Hospitality, Inc. v.

                                                                                              1
                                                                                               Defendants’ courtesy copy will include a binder containing highlighted “copies of
                                                                                              the main cases and other authority that supports its legal position(s).” See Practice
                                                                                              Guidelines for Judge Matthew F. Leitman.

                                                                                                                                        vii
                                                                                              Case 4:20-cv-11384-MFL-DRG ECF No. 14, PageID.214 Filed 07/22/20 Page 11 of 37




                                                                                                    Zurich Am. Ins. Co., 393 F.3d 1137, 1140-41 (10th Cir. 2004) (interpreting
                                                                                                    Civil Authority coverage requirements).

                                                                                                  Universal Image Prods., Inc. v. Fed. Ins. Co., 475 F. App’x 569, 573 (6th Cir.
                                                                                                   2012) (interpreting “direct physical loss or damage requirement under
                                                                                                   Michigan law).
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                                                                     viii
                                                                                              Case 4:20-cv-11384-MFL-DRG ECF No. 14, PageID.215 Filed 07/22/20 Page 12 of 37




                                                                                                                              INTRODUCTION
                                                                                                    Across the country, insurance companies are being flooded with business

                                                                                              interruption claims arising out of the COVID-19 pandemic. Well over 100 lawsuits

                                                                                              have been filed in federal court alone. See In re: COVID-19 Business Interruption

                                                                                              Protection Ins. Litig., Case No. 2942 (J.P.M.L.) To obtain business interruption

                                                                                              coverage under a property insurance policy, the policyholder must generally show

                                                                                              “direct physical loss of or damage to” covered property caused by a “covered cause

                                                                                              of loss.” Thus, in most attempts to trigger coverage, the policyholders have first
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              alleged that the presence of the SARS-CoV-2 virus (“COVID-19”) causes “physical

                                                                                              loss of or damage to” their property. Many lawsuits then allege that the virus is a

                                                                                              “covered cause of loss” because the policies at issue in those cases do “not include,

                                                                                              and [are] not subject to, any exclusion for losses caused by viruses or communicable

                                                                                              diseases.”2

                                                                                                    This case is different from those other cases in two respects. Here, Plaintiff

                                                                                              does not plead that a virus caused any direct physical loss of or damage to its

                                                                                              property. Indeed, it affirmatively pleads that the virus was not on its property.

                                                                                              (Compl. ¶¶ 6, 8.) Without direct physical damage, Plaintiff’s claim is doomed. But


                                                                                              2
                                                                                                See, e.g., Caribe Rest. & Night Club v. Topa Ins. Co., No. 2:20-cv-03570 (C.D.
                                                                                              Cal.) (Compl. ¶ 7); Bridal Expressions LLC v. Owners Ins. Co., No. 1:20-cv-833
                                                                                              (N.D. Ohio) (Compl. ¶ 5) (same allegation); Dakota Ventures, LLC v. Oregon Mut.
                                                                                              Ins. Co., No. 3:20-cv-00630-HZ (D. Or.) (Compl. ¶ 9) (same); Berkseth-Rojas DDS
                                                                                              v. Aspen Am. Ins. Co., No. 3:20-cv-00948-D (N.D. Tex.) (Compl. ¶ 7) (same).

                                                                                                                                       1
                                                                                              Case 4:20-cv-11384-MFL-DRG ECF No. 14, PageID.216 Filed 07/22/20 Page 13 of 37




                                                                                              even if Plaintiff could identify some physical loss or damage, this action is still

                                                                                              subject to dismissal because, unlike the claimants in other cases, Plaintiff’s insurance

                                                                                              policy contains a virus exclusion. The policy expressly excludes all losses or

                                                                                              damages that are caused “directly or indirectly by . . . [a]ny virus, bacterium or other

                                                                                              microorganism that induces or is capable of inducing physical distress, illness or

                                                                                              disease,” whether or not “any other cause or event . . . contributes concurrently or in

                                                                                              any sequence to the loss.”

                                                                                                    Recognizing that it must satisfy the physical damage requirement without
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              running afoul of the virus exclusion, Plaintiff pleads that the SARS-CoV-2 virus had

                                                                                              nothing to do with its damages. Instead, Plaintiff contends that Governor Whitmer’s

                                                                                              March 24, 2020 Executive Order “was the sole, direct and only proximate cause of

                                                                                              the business losses suffered” by Plaintiff.

                                                                                                    But that contention makes no sense.3          The Executive Order cannot be

                                                                                              separated from the SARS-Cov-2 virus, which causes the disease known as COVID-

                                                                                              19, because the Executive Order was issued “[t]o suppress the spread of COVID-

                                                                                              19.” (See Ex. 1, Exec. Order 2020-21.) But for the virus, there would have been no



                                                                                              3
                                                                                                And regardless, by attempting to plead around the virus exclusion, Plaintiff has
                                                                                              pleaded straight into the policy’s other exclusions, which provide that Citizens “will
                                                                                              not pay for loss or damage caused by or resulting from . . . Acts or decisions,
                                                                                              including the failure to act or decide, of any person, group, organization or
                                                                                              governmental body.” (Policy § B.3(b).)

                                                                                                                                         2
                                                                                              Case 4:20-cv-11384-MFL-DRG ECF No. 14, PageID.217 Filed 07/22/20 Page 14 of 37




                                                                                              Executive Order and the alleged “damage” to Plaintiff’s property would not exist.

                                                                                                    However, the Court need not decide whether the virus or the Executive Order

                                                                                              was the sole proximate cause of Plaintiff’s alleged damages because the virus

                                                                                              exclusion does not depend on the virus being the proximate cause. The virus

                                                                                              exclusion applies if the virus directly or indirectly causes the alleged damage, even

                                                                                              if “any other cause or event . . . contribute[d] concurrently or in any sequence to the

                                                                                              loss.” The same is true for coverage under the Extended Business Income and Civil

                                                                                              Authority provisions of the policy – there was no direct physical loss of or damage
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              to property and the alleged damages are subject to the virus exclusion.4

                                                                                                    Finally, with regard to the claims against The Hanover Insurance Group, Inc.

                                                                                              (“Hanover”), the action should be dismissed for lack of standing because Hanover

                                                                                              did not issue the subject insurance policy to Plaintiff, and it had no other involvement

                                                                                              in any of the facts alleged by Plaintiff.




                                                                                              4
                                                                                                Because Plaintiff’s individual claims are subject to dismissal, so too are all of the
                                                                                              claims brought on behalf of putative class members. O’Shea v. Littleton, 414 U.S.
                                                                                              488, 494 (1974) (“[I]f none of the named plaintiffs purporting to represent a class
                                                                                              establishes the requisite of a case or controversy with the defendants, none may seek
                                                                                              relief on behalf of himself or any other member of the class.”). If Plaintiff’s
                                                                                              individual claims survive Defendants’ motion to dismiss, however, Defendants
                                                                                              reserve the right to challenge the class claims as well, whether through a motion to
                                                                                              strike class allegations under Rule 12(f), or otherwise.

                                                                                                                                          3
                                                                                              Case 4:20-cv-11384-MFL-DRG ECF No. 14, PageID.218 Filed 07/22/20 Page 15 of 37




                                                                                                                                BACKGROUND

                                                                                              I.    The Governor Implements Michigan’s “Stay at Home” Order.

                                                                                                    On March 24, 2020, Governor Whitmer issued Executive Order No. 2020-21

                                                                                              to “suppress the spread of COVID-19.” Among other things, this Order required

                                                                                              “all individuals currently living within the State of Michigan . . . to stay at home or

                                                                                              at their place of residence,” and provided that “[n]o person or entity shall operate a

                                                                                              business or conduct operations that require workers to leave their homes or places

                                                                                              of residence except to the extent that those workers are necessary to sustain or protect
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              life or to conduct minimum basic operations.” (See Ex. 1,5 EO 2020-21, ¶¶ 2, 4.)

                                                                                                    Notably, the Order defined “workers who are necessary to conduct basic

                                                                                              operations” to include “those whose in-person presence is strictly necessary to allow

                                                                                              the business or operation to maintain the value of inventory and equipment . . . .”

                                                                                              (Id. ¶ 4(b).) In addition, the Order’s “Exceptions” expressly allowed individuals to

                                                                                              leave their homes “to seek medical or dental care that is necessary to address a

                                                                                              medical emergency.” (Id. ¶ 7(a)(5).) In other words, dental care could be provided

                                                                                              in the case of a medical emergency, and employees could go to their workplace to

                                                                                              perform work that “maintain[s] the value of inventory equipment.” (See id.)

                                                                                              5
                                                                                               This Court may consider the contents of the Executive Order because it is a public
                                                                                              document bearing the Governor’s seal, and because it is referenced in and central to
                                                                                              Plaintiff’s Complaint. Ackman v. N. States Contracting Co., 110 F.2d 774, 777 (6th
                                                                                              Cir. 1940) (“We take judicial notice of executive orders . . .”); Bassett v. Nat’l
                                                                                              Collegiate Athl. Ass’n, 528 F.3d 426, 430 (6th Cir. 2008).

                                                                                                                                         4
                                                                                              Case 4:20-cv-11384-MFL-DRG ECF No. 14, PageID.219 Filed 07/22/20 Page 16 of 37




                                                                                              II.   Plaintiff’s Dental Practice Allegedly Shuts Down in Response to the
                                                                                                    Governor’s Order.

                                                                                                    Plaintiff Stanford Dental PLLC “is the owner and operator of a dental

                                                                                              practice” in Livonia, Michigan that “provides general dentistry to the public.”

                                                                                              (Compl. ¶ 11.) Plaintiff alleges that, when Executive Order 2020-21 went into

                                                                                              effect, Plaintiff was “barred . . . from operating his business at the insured premises.”

                                                                                              (Compl. ¶ 28.)6 Stemming from this “bar,” Plaintiff alleges that it suffered damages

                                                                                              such as “decayed or expired” property, depreciation and lost value in assets due to
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              non-use of property, and “other forms of damage and/or loss” while its dental

                                                                                              practice was closed. (Compl. ¶¶ 5, 31.) In addition, Plaintiff states it will have to

                                                                                              make “structural alterations to the premises to comply with State-imposed

                                                                                              requirements for resumption of business activity.” (Id. ¶ 32.)

                                                                                                    Plaintiff goes to great lengths to disassociate any harm from the COVID-19

                                                                                              pandemic itself. Plaintiff states that the Governor’s Order “is the sole cause” of

                                                                                              Plaintiff’s damages, and that its damages “occurred in the absence of virus

                                                                                              contamination.” (Id. ¶¶ 36, 43.) Plaintiff further contends that “[t]he March 24,

                                                                                              2020 Order was the sole, direct and only proximate cause of the business losses,”

                                                                                              that “[t]he Covid-19 virus was not the direct cause of the property damage at issue,”



                                                                                              6
                                                                                                As discussed below, well-pleaded factual allegations are to be taken as true at this
                                                                                              stage, but legal conclusions are not. Here, for example, the Court need not credit
                                                                                              Plaintiff’s allegations concerning the impact of the Executive Order.

                                                                                                                                         5
                                                                                              Case 4:20-cv-11384-MFL-DRG ECF No. 14, PageID.220 Filed 07/22/20 Page 17 of 37




                                                                                              and that “there is no evidence at all that the virus did enter Plaintiff’s property or

                                                                                              that it had to be de-contaminated.” (Id. ¶¶ 6, 8.)

                                                                                              III.   After Plaintiff’s Claim for Coverage Is Denied, Plaintiff Files This
                                                                                                     Lawsuit.

                                                                                                     Attempting to recover these damages, Plaintiff alleges that it “provided notice

                                                                                              of its losses and expenses to Defendants” by way of an insurance claim, and that

                                                                                              Defendants denied the claim. (Compl. ¶¶ 36-38.) Plaintiff then filed this lawsuit,

                                                                                              pointing to three provisions of the Policy in support of its argument for coverage:
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              the Policy’s “Business Income,” “Extended Business Income,” and “Civil

                                                                                              Authority” coverages. (Id. ¶¶ 16-18.)

                                                                                              IV.    The Insurance Policy

                                                                                                     A.    The Policy’s Coverage Provisions.

                                                                                                     As Plaintiff’s Complaint acknowledges, coverage under the Policy is

                                                                                              triggered by “direct physical loss of or damage to Covered Property.” (Policy § I.A.,

                                                                                              ECF No. 1-2, PageID.52.7) The Policy’s “Coverage” section states:

                                                                                                          We will pay for direct physical loss of or damage to Covered
                                                                                                          Property at the premises described in the Declarations caused by
                                                                                                          or resulting from any Covered Cause of Loss.

                                                                                              (Id.) “Covered Causes of Loss” are defined as “Risks of direct physical loss unless

                                                                                              7
                                                                                               This Court may consider the terms of the Policy attached to Plaintiff’s Complaint.
                                                                                              See Bassett, 528 F.3d at 430. To the extent the Policy’s terms conflict with the
                                                                                              Complaint’s allegations, the Policy’s terms control. Creelgroup, Inc. v. NGS Am.,
                                                                                              Inc., 518 F. App’x 343, 347 (6th Cir. 2013).

                                                                                                                                         6
                                                                                              Case 4:20-cv-11384-MFL-DRG ECF No. 14, PageID.221 Filed 07/22/20 Page 18 of 37




                                                                                              the loss is: a. Excluded in Section I – PROPERTY, B. Exclusions; or b. Limited in

                                                                                              Section I- PROPERTY, A. Coverages, 4. Limitations.” (Id. § I.A.3, PageID.54.)

                                                                                                    The “Additional Coverages” section of the Policy provides, as relevant:

                                                                                                    f. Business Income: . . . .

                                                                                                       (1) Business Income

                                                                                                          (a) We will pay for the actual loss of Business Income you
                                                                                                          sustain due to the necessary “suspension” of your “operations”
                                                                                                          during the “period of restoration”. The “suspension” must be
                                                                                                          caused by direct physical loss of or damage to a described
                                                                                                          premises shown in the Declarations . . . The loss or damage
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                                          must be caused by or result from a Covered Cause of Loss . . .

                                                                                                       (2) Extended Business Income

                                                                                                       If no Business Income Coverage is provided under this Coverage
                                                                                                       Form, then there is no Extended Business Income Coverage
                                                                                                       afforded under this Coverage Form. . . . .

                                                                                                    i. Civil Authority

                                                                                                        When Business Income Coverage is provided under this
                                                                                                        Coverage Form:

                                                                                                        (1) When a Covered Cause of Loss causes damage to property
                                                                                                        other than property at the described premises, we will pay for
                                                                                                        the actual loss of Business Income you sustain and necessary
                                                                                                        Extra Expense caused by action of civil authority that prohibits
                                                                                                        access to the described premises due to direct physical loss or
                                                                                                        damage to property within one mile of the described premises,
                                                                                                        provided that both of the following apply:

                                                                                                          (a) Access to the area immediately surrounding the damaged
                                                                                                          property is prohibited by civil authority as a result of the
                                                                                                          damage, and the described premises are within that area but
                                                                                                          are not more than one mile from the damaged property;
                                                                                                                                      7
                                                                                              Case 4:20-cv-11384-MFL-DRG ECF No. 14, PageID.222 Filed 07/22/20 Page 19 of 37




                                                                                                           (b) The action of civil authority is taken in response to
                                                                                                           dangerous physical conditions resulting from the damage or
                                                                                                           continuation of the Covered Cause of Loss that caused the
                                                                                                           damage, or the action is taken to enable a civil authority to
                                                                                                           have unimpeded access to the damaged property. . . .

                                                                                              (Policy, § A.5(f), (i), PageID.58-59, 61.)

                                                                                                    B.     The Policy’s Exclusions.

                                                                                                    The definition of “Covered Cause of Loss” refers to “Exclusions” which,

                                                                                              under Michigan law, only come into play if the Court finds that coverage exists. As
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              relevant to this case, the Policy contains the following Exclusions:

                                                                                                         1. We will not pay for loss or damage caused directly or
                                                                                                         indirectly by any of the following. Such loss or damage is
                                                                                                         excluded regardless of any other cause or event that contributes
                                                                                                         concurrently or in any sequence to the loss.

                                                                                                           i. Virus or Bacteria

                                                                                                             (1) Any virus, bacterium or other microorganism that
                                                                                                             induces or is capable of inducing physical distress, illness
                                                                                                             or disease. (2) However, the exclusion in paragraph (1)
                                                                                                             above, does not apply to loss or damage caused by or
                                                                                                             resulting from “fungi”, wet rot or dry rot . . . (3) With
                                                                                                             respect to any loss or damage subject to the exclusion in
                                                                                                             paragraph (1) above, such exclusion supersedes any
                                                                                                             exclusion relating to “pollutants.” . . . .

                                                                                                         3. We will not pay for loss or damage caused by or resulting
                                                                                                         from paragraphs a., b., and c. below. But if an excluded cause of
                                                                                                         loss that is listed in paragraphs a., b., and c. below, results in a
                                                                                                         Covered Cause of Loss, we will pay for the loss or damage
                                                                                                         caused by that Covered Cause of Loss. . . .

                                                                                                             b. Acts or Decisions. Acts or decisions, including the
                                                                                                                                           8
                                                                                              Case 4:20-cv-11384-MFL-DRG ECF No. 14, PageID.223 Filed 07/22/20 Page 20 of 37




                                                                                                              failure to act or decide, of any person, group, organization
                                                                                                              or governmental body.

                                                                                              (Policy, §§ B.1(i), B.3(b), PageID.88-93.8)

                                                                                                                              LEGAL STANDARD

                                                                                                    Defendants’ arguments to dismiss the claims against Hanover for lack of

                                                                                              standing implicate this Court’s subject matter jurisdiction and are “properly decided

                                                                                              under [Federal Rule of Civil Procedure] 12(b)(1).” Am. BioCare Inc. v. Howard &

                                                                                              Howard Attys, PLLC, 702 F. App’x 416, 419 (6th Cir. 2017). When a Rule 12(b)(1)
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              motion attacks “the claim of jurisdiction on its face”—as this one does—the standard

                                                                                              mirrors Rule 12(b)(6). DLX, Inc. v. Kentucky, 381 F.3d 511, 516 (6th Cir. 2004).

                                                                                                    Under Rule 12(b)(6)—which also applies to Defendants’ remaining

                                                                                              arguments for dismissal—a complaint must allege “sufficient factual matter,

                                                                                              accepted as true, to ‘state a claim of relief that is plausible on its face.’” Ashcroft v.

                                                                                              Iqbal, 556 U.S. 662, 678 (2009). Two “working principles” underlie the Rule’s

                                                                                              pleading requirements. Id. “First, the tenet that a court must accept as true all of the

                                                                                              allegations contained in a complaint is inapplicable to legal conclusions.” Id.

                                                                                              “Second, only a complaint that states a plausible claim for relief survives a motion

                                                                                              to dismiss.” Id. at 679. “Threadbare recitals of all the elements of a cause of action,

                                                                                              supported by mere conclusory statements do not suffice.” Id.

                                                                                              8
                                                                                               Defendants reserve the right to raise the applicability of other exclusions after the
                                                                                              discovery period has closed in the event this Motion is denied.

                                                                                                                                          9
                                                                                              Case 4:20-cv-11384-MFL-DRG ECF No. 14, PageID.224 Filed 07/22/20 Page 21 of 37




                                                                                                                                 ARGUMENT

                                                                                              I.    Plaintiff Lacks Standing to Sue Hanover.

                                                                                                    As a threshold matter, all claims raised against Hanover should be dismissed

                                                                                              for lack of Article III standing because Plaintiff has alleged no facts implicating

                                                                                              Hanover in any alleged wrongdoing. “[S]tanding is not dispensed in gross.” Lewis

                                                                                              v. Casey, 518 U.S. 343, 358 n.6 (1996). It is assessed on a claim-by-claim basis.

                                                                                              Waskul v. Washtenaw Cty. Cmty. Mental Health, 900 F.3d 250, 255 (6th Cir. 2018).

                                                                                              And it is assessed on a party-by-party basis. Lewis, 518 U.S. at 357. Put simply, a
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              “plaintiff proceeding against multiple defendants must establish standing as to each

                                                                                              defendant and each claim.” Holland v. J.P. Morgan Chase Bank, N.A., No. 19 Civ.

                                                                                              00233, 2019 U.S. Dist. LEXIS 146553, at *14 (S.D.N.Y. Aug. 28, 2019).

                                                                                                    Plaintiff has not done so. This case centers on the alleged breach of an

                                                                                              insurance policy that Plaintiff concedes was issued solely by Citizens, and to which

                                                                                              Hanover was not a party. (Compl. ¶ 12; Policy, ECF No. 1-2.) When an insured

                                                                                              sues entities who “are not parties to the policy at issue,” the insured “lacks standing

                                                                                              to pursue [its] claims against those entities because [the] injury is not traceable to

                                                                                              them.” Perry v. Allstate Indem. Co., 953 F.3d 417, 420 (6th Cir. 2020).

                                                                                                    Moreover, to the extent Plaintiff attempts to gain standing against Hanover by

                                                                                              arguing that Hanover has issued insurance policies to unnamed class members (see

                                                                                              Compl. ¶ 13), that allegation is both factually inaccurate and legally irrelevant.


                                                                                                                                        10
                                                                                              Case 4:20-cv-11384-MFL-DRG ECF No. 14, PageID.225 Filed 07/22/20 Page 22 of 37




                                                                                              Factually, as Michigan’s Department of Insurance and Financial Services (“DIFS”)

                                                                                              records make clear, Hanover does not sell insurance policies in Michigan.9 And

                                                                                              legally, even if it did, Article III standing “works the other way around. Potential

                                                                                              class representatives must demonstrate individual standing vis-à-vis the defendant;

                                                                                              they cannot acquire such standing merely by virtue of bringing a class action. As

                                                                                              [Stanford Dental] is the only named plaintiff in the action, no other named plaintiffs

                                                                                              exist to create standing against the remaining . . . entities.” Perry, 953 F.3d at 420.

                                                                                                    Because any injury suffered by Plaintiff is not traceable to Hanover, all claims
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              against Hanover should be dismissed for lack of Article III standing.

                                                                                              II.   Plaintiff Has Pleaded Itself Out of a Business Income Claim.

                                                                                                    As to the merits of Plaintiff’s claims, Counts I and II of the Complaint seek

                                                                                              declaratory relief and damages for breach of contract arising out of the denial of

                                                                                              Plaintiff’s claim for Business Income coverage.          To obtain Business Income

                                                                                              coverage under the Policy, Plaintiff must have sustained: (1) a “necessary

                                                                                              suspension” of its operations “caused by direct physical loss of or damage to”

                                                                                              covered property, and (2) the direct physical loss of or damage to covered property



                                                                                              9
                                                                                               See Ex. 2, showing that Hanover is not a licensed insurance company in Michigan.
                                                                                              This exhibit—a screen capture of DIFS’ website—may be considered at this stage
                                                                                              because “a court can take judicial notice of public records and government
                                                                                              documents available from reliable sources on the internet such as websites run by
                                                                                              governmental agencies.” Shain v. Advanced Techs. Grp., LLC, No. 16-10367, 2017
                                                                                              U.S. Dist. LEXIS 27438, at *4 n.2 (E.D. Mich. Feb. 28, 2017).

                                                                                                                                        11
                                                                                              Case 4:20-cv-11384-MFL-DRG ECF No. 14, PageID.226 Filed 07/22/20 Page 23 of 37




                                                                                              must itself have been “caused by or resulted from a Covered Cause of Loss.”

                                                                                              (Policy, § A.5(f).) Plaintiff fails at each step.

                                                                                                    A.     Plaintiff Has Not Alleged Facts Supporting “Direct Physical Loss
                                                                                                           of or Damage to” Covered Property as Interpreted Under
                                                                                                           Michigan Law.

                                                                                                    To begin, Plaintiff’s Business Income claim should be dismissed because

                                                                                              Plaintiff has not alleged facts supporting “direct physical loss of or damage to”

                                                                                              Covered Property, as the Policy requires. Alleging otherwise, Plaintiff’s Complaint

                                                                                              makes the conclusory statement that “[b]oth the text of the Policy and case law have
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              interpreted ‘damage’ or ‘loss’ as (1) a diminution in value, (2) financial detriment,

                                                                                              (3) curtailment of right to full ownership, (4) an undesirable outcome of a risk, or

                                                                                              (5) an actual change in insured property causing it to become unsatisfactory for

                                                                                              future use.” (Compl. ¶ 5.) Plaintiff further alleges damages including “lost value as

                                                                                              a result of the passage of time,” and that its assets are “depreciating” and have lost

                                                                                              use and functionality while Plaintiff’s dental practice was closed. (Compl. ¶¶ 5, 31.)

                                                                                                    It is unclear what “text of the Policy and case law” Plaintiff is referring to,

                                                                                              and this Court need not accept Plaintiff’s legal conclusions as true. Iqbal, 556 U.S.

                                                                                              at 678.10 That is particularly so when this Court’s case law states exactly the


                                                                                              10
                                                                                                 By listing what qualifies as “damage” or “loss” in the unidentified “text of the
                                                                                              Policy and case law,” it appears that Plaintiff may be trying to isolate these words,
                                                                                              rather than to read the “direct physical loss of or damage” phrase as a whole. As
                                                                                              many courts have recognized however, the word “physical” modifies both “loss”
                                                                                              and “damage.” See Class Laundry & Linen Corp. v. Travelers Ins. Co. of Am., No.
                                                                                                                                         12
                                                                                              Case 4:20-cv-11384-MFL-DRG ECF No. 14, PageID.227 Filed 07/22/20 Page 24 of 37




                                                                                              opposite. Just last month, this Court addressed similar policy language, which

                                                                                              “state[d] that Defendant will pay for ‘direct physical loss of or damage’ to covered

                                                                                              property caused by or resulting from a covered cause of loss.” Asian Food Serv.,

                                                                                              Inc. v. Travelers Cas. Ins. Co. of Am., 2020 U.S. Dist. LEXIS 91180, at *13 (E.D.

                                                                                              Mich. May 26, 2020) (Edmunds, J.). In rejecting a business income claim, the Court

                                                                                              rightly recognized that “[t]he Sixth Circuit, applying Michigan law, has found

                                                                                              that this language—‘direct physical loss or damage’—encompasses tangible,

                                                                                              physical losses, not economic losses.” Id. at *13-14 (citing Universal Image
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              Prods., Inc. v. Fed. Ins. Co., 475 F. App’x 569, 573 (6th Cir. 2012)) (emphasis

                                                                                              added). This is consistent with a very recent decision issued by the Ingham County

                                                                                              Circuit Court which, in the face of a Complaint much like Plaintiff’s, held that direct

                                                                                              physical loss or damage to property is not caused by the SARS-CoV-2 virus. See

                                                                                              Gavrilides Management Company et al. vs. Mich. Ins. Co., Case No. 20-258-CB-

                                                                                              C30 (Ingham County) (Order and Oral Hr’g Tr. at 18-20, attached as Ex. 3)



                                                                                              16-cv-5440, 2017 U.S. Dist. LEXIS 222057, at *11 (S.D.N.Y. June 30, 2017)
                                                                                              (“‘Direct’ and ‘physical’ plainly modify both ‘loss’ and ‘damage’”); Fountainbleau
                                                                                              2006, LLC v. United States Fire Ins. Co., No. 1:09-cv-1702-WSD, 2010 U.S. Dist.
                                                                                              LEXIS 154454, at *17 (N.D. Ga. Dec. 20, 2010) (“The Court finds that the plain
                                                                                              meaning of ‘direct physical loss or damage’ indicates that ‘direct physical’ is
                                                                                              intended to modify both ‘loss’ and ‘damage.’”); Se. Mental Health Ctr., Inc. v. Pac.
                                                                                              Ins. Co., 439 F. Supp. 2d 831, 837 (W.D. Tenn. 2006) (“Case law construing this
                                                                                              exact language in insurance contracts supports the proposition that the words ‘direct
                                                                                              physical’ modify both ‘loss of’ and ‘damage to.’”); Phila Parking Auth. v. Fed. Ins.
                                                                                              Co., 385 F. Supp. 2d 280, 288 (S.D.N.Y. 2005) (same).

                                                                                                                                        13
                                                                                              Case 4:20-cv-11384-MFL-DRG ECF No. 14, PageID.228 Filed 07/22/20 Page 25 of 37




                                                                                              (rejecting as “nonsense” claim that direct physical loss of or damage to property

                                                                                              occurred when the complaint alleged that at “no time has Covid-19 entered” its

                                                                                              premises, and that “it has never been present in either location”).

                                                                                                    Both the Sixth Circuit’s interpretation of Michigan law in Universal Image,

                                                                                              and the Ingham County Circuit Court’s interpretation in Gavrilides were consistent

                                                                                              with how several other states have interpreted the term. See Universal Image, 475

                                                                                              F. App’x at 573 (collecting cases); Mastellone v. Lightning Rod Mut. Ins. Co., 884

                                                                                              N.E.2d 1130, 1143-44 (Ohio Ct. App. 2008). The Sixth Circuit’s interpretation is
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              also consistent with a leading insurance treatise, which provides that the

                                                                                              “requirement that the loss be ‘physical,’ . . . is widely held to exclude alleged losses

                                                                                              that are intangible or incorporeal, and, thereby, to preclude any claim against the

                                                                                              property insurer when the insured merely suffers a detrimental economic impact

                                                                                              unaccompanied by a distinct, demonstrable, physical alteration of the property.”

                                                                                              Universal Image, 475 F. App’x at 574 (citing 10 COUCH ON INS. § 148:46).

                                                                                                    Here, contrary to Michigan law, the damages claimed by Plaintiff are mere

                                                                                              economic losses that do not implicate any tangible, structural damage to Plaintiff’s

                                                                                              property, and therefore do not provide Plaintiff with Business Income coverage.

                                                                                              (See, e.g., Compl. ¶¶ 5, 31.) Because these facts do not rise to the level of “direct

                                                                                              physical loss of or damage to” Plaintiff’s property, Plaintiff’s claim for Business

                                                                                              Income coverage must be dismissed.


                                                                                                                                        14
                                                                                              Case 4:20-cv-11384-MFL-DRG ECF No. 14, PageID.229 Filed 07/22/20 Page 26 of 37




                                                                                                    B.     Any Alleged Damage to Plaintiff’s Property Was Not Caused By or
                                                                                                           Resulting From a Covered Cause of Loss.

                                                                                                    The only arguably-tangible damage that Plaintiff alleges is that its products

                                                                                              “decayed” or “expired,” and that Plaintiff had to make “structural alterations to its

                                                                                              property” to comply with Michigan’s re-opening requirements.11 (Compl. ¶¶ 5, 31-

                                                                                              32.) But while alleging tangible, structural damage is necessary to obtain Business

                                                                                              Income coverage, it is not sufficient. “[D]irect physical loss of or damage to”

                                                                                              Covered Property must have been “caused by or resulting from any Covered Cause
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              of Loss.” (Policy, §§ I.A, I.A.5(f).)

                                                                                                    Causation is required, not optional, and was recently examined in detail by

                                                                                              this Court. In Bowlers’ Alley, Inc. v. Cincinnati Ins. Co., 108 F. Supp. 3d 543, 563

                                                                                              (E.D. Mich. 2015), the plaintiff’s “business income” coverage required the insurer

                                                                                              to pay for damage “caused by direct physical loss to property at a premises caused

                                                                                              by or resulting from any Covered Cause of Loss.” Id. at 551. After a flood damaged

                                                                                              the plaintiff’s bowling alley, the plaintiff filed a claim for “business personal

                                                                                              property that allegedly was lost due to the water event,” including “spoiled liquor

                                                                                              and beer” that “‘went bad’ after being unused for too long” while the bowling alley



                                                                                              11
                                                                                                 Notably, this allegation runs straight into the Policy’s “Ordinance or Law”
                                                                                              exclusion, which provides that Citizens is not required to “pay for loss or damage
                                                                                              caused directly or indirectly by . . . The enforcement of or compliance with any
                                                                                              ordinance or law: (a) Regulating the construction, use or repair of any property[.]”
                                                                                              (Policy, § B.1(a), PageID.88.)

                                                                                                                                       15
                                                                                              Case 4:20-cv-11384-MFL-DRG ECF No. 14, PageID.230 Filed 07/22/20 Page 27 of 37




                                                                                              was being repaired. Id. at 563. The court rejected the claim because “none of the

                                                                                              liquor and beer that ‘went bad’ was damaged by water.” Id. The policy “only

                                                                                              cover[ed] against ‘direct physical loss due to an insured risk, and the property here

                                                                                              was not damaged by the water event. The claim for loss of beer and liquor is,

                                                                                              essentially, a portion of consequential damages . . . rather than a direct claim for loss

                                                                                              due [to] a covered risk.” Id.

                                                                                                     The same is true here. The Policy requires that Plaintiff’s “direct physical

                                                                                              loss” (the decayed products or structurally altered property) must have been “caused
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              by or result[ing] from” a Covered Cause of Loss. Just as the spoiled beer in Bowlers’

                                                                                              Alley was not caused by the Covered Cause of Loss (a flood), the decayed product

                                                                                              and structurally altered property here was not caused by any Covered Cause of Loss.

                                                                                              To the contrary, Plaintiff alleges that “[t]he March 24, 2020 Order was the sole,

                                                                                              direct and only proximate cause of the business losses,” while also alleging that the

                                                                                              Order was issued “to ensure the absence of the virus,” and that “there is no evidence

                                                                                              at all that the virus did enter Plaintiff’s property or that it had to be de-contaminated.”

                                                                                              (Compl. ¶¶ 6, 8.) In short, Plaintiff alleges that a government order—which, in

                                                                                              Plaintiff’s view, is entirely unrelated to a virus or any other physical harm—was the

                                                                                              sole cause of Plaintiff’s damages. Because Plaintiff has essentially admitted that any

                                                                                              damages were not “caused by or resulting from any Covered Cause of Loss,” the

                                                                                              Business Income claim should be dismissed.


                                                                                                                                          16
                                                                                              Case 4:20-cv-11384-MFL-DRG ECF No. 14, PageID.231 Filed 07/22/20 Page 28 of 37




                                                                                              III.   Because Plaintiff is Not Entitled to Business Income Coverage, it is
                                                                                                     Likewise Not Entitled to Extended Business Income Coverage.

                                                                                                     Counts III and IV of the Complaint seek declaratory relief and damages for

                                                                                              breach of contract arising out of the denial of Plaintiff’s claim for Extended Business

                                                                                              Income coverage. As that provision of the Policy makes clear, when there is “no

                                                                                              Business Income Coverage,” then there is also “no Extended Business Income

                                                                                              Coverage afforded[.]” (Policy § A.5(f)(ii).)      For the reasons explained above,

                                                                                              Plaintiff is not entitled to Business Income coverage and, consequently, it is likewise
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              not entitled to Extended Business Coverage.

                                                                                              IV.    Plaintiff Is Not Entitled to Civil Authority Coverage.

                                                                                                     Next, Counts V and VI of the Complaint seek declaratory relief and damages

                                                                                              arising out of the denial of Plaintiff’s claim for Civil Authority coverage. For Civil

                                                                                              Authority coverage to apply: (1) a “Covered Cause of Loss” must “cause[] damage

                                                                                              to property other than property at the described premises,” and (2) the “action of

                                                                                              civil authority” must “prohibit[] access to the described premises due to direct

                                                                                              physical loss or damage to property within one mile of the described premises[.]”

                                                                                              (Policy, PageID.61.) Neither prong is met.

                                                                                                     A.    Plaintiff Has Failed to Allege That a “Covered Cause of Loss
                                                                                                           Cause[d] Damage to Property Other than Property at the
                                                                                                           Described Premises.”

                                                                                                     Plaintiff’s claim for Civil Authority coverage first fails because Civil

                                                                                              Authority coverage applies only “[w]hen a Covered Cause of Loss causes damage
                                                                                                                                        17
                                                                                              Case 4:20-cv-11384-MFL-DRG ECF No. 14, PageID.232 Filed 07/22/20 Page 29 of 37




                                                                                              to property other than property at the described premises . . .”

                                                                                                    Here, Plaintiff alleges that “[o]ther non-essential businesses have suffered the

                                                                                              same damage to property as Plaintiff. Each of their inventory has decayed. Each has

                                                                                              been ordered to make physical alterations in order to resume ordinary business.”

                                                                                              (Compl. ¶ 34.) But as explained above, Plaintiff’s alleged damages were not caused

                                                                                              by a Covered Cause of Loss. It therefore follows that the “damage to property other

                                                                                              than property at the described premised”—which Plaintiff states is “the same” as the

                                                                                              damage suffered by Plaintiff—was also not caused by a Covered Cause of Loss.
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                                    B.     Access to Plaintiff’s Property Was Not Prohibited Due to Direct
                                                                                                           Physical Loss or Damage to Property Within One Mile of the
                                                                                                           Property.

                                                                                                    Plaintiff’s claim for Civil Authority also fails because the losses sustained by

                                                                                              Plaintiff were not “caused by civil authority that prohibits access to the described

                                                                                              premises due to direct physical loss or damage to property within one mile of the

                                                                                              described premises.”

                                                                                                           1.     Access to Plaintiff’s Property Was Not Prohibited.

                                                                                                    Despite Plaintiff’s assertions to the contrary, Executive Order 2020-21 did not

                                                                                              “prohibit[] access to the described premises.” Courts interpreting similar provisions

                                                                                              recognize that “generally, coverage under the civil authority section is only available

                                                                                              when access is completely prohibited.” TMC Stores, Inc. v. Federated Mut. Ins. Co.,

                                                                                              No. A04-1963, 2005 Minn. App. LEXIS 585, at *10 (Minn. Ct. App. June 7, 2005)


                                                                                                                                        18
                                                                                              Case 4:20-cv-11384-MFL-DRG ECF No. 14, PageID.233 Filed 07/22/20 Page 30 of 37




                                                                                              (emphasis added). “[W]here the action of a civil authority merely hinders access to

                                                                                              the covered premises, without completely prohibiting access, federal courts have

                                                                                              held that such action is not covered[.]” Ski Shawnee, Inc. v. Commonwealth Ins. Co.,

                                                                                              No. 3:09-cv-02391, 2010 U.S. Dist. LEXIS 67092, at *9-10 (M.D. Pa. July 6, 2010);

                                                                                              S. Hospitality, Inc. v. Zurich Am. Ins. Co., 393 F.3d 1137, 1140-41 (10th Cir. 2004)

                                                                                              (collecting cases denying coverage “where the civil authority order had only the

                                                                                              indirect effect of restricting or hampering access to the business premises.”).12

                                                                                                    Here, the Governor’s Order allowed “workers who are necessary to conduct
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              basic operations” and to “sustain or protect life or to conduct minimum basic

                                                                                              operations” to attend work. (See Ex. 1.) And it allowed individuals to leave their

                                                                                              homes “to seek . . . dental care that is necessary to address a medical emergency.”

                                                                                              (Id. ¶ 7(a)(5).) In other words, the Order did not require Plaintiff to close its dental

                                                                                              practice or prohibit Plaintiff’s employees or clients from accessing the practice. It

                                                                                              merely limited the dental procedures Plaintiff’s practice could perform, and who

                                                                                              could perform or receive those services. Because access to Plaintiff’s building was

                                                                                              not “completely prohibited,” coverage does not apply.



                                                                                              12
                                                                                                Consistent with this, Michigan courts, applying even narrower policy language,
                                                                                              have found civil authority coverage to apply when, due to the 1967 Detroit riots, the
                                                                                              Governor’s curfew—unlike the orders merely limiting access to property in TMC
                                                                                              Stores, Ski Shawnee, and Southern Hospitality, and the Governor’s Executive Order
                                                                                              here—completely “closed all places of amusement in Detroit.” Sloan v. Phoenix of
                                                                                              Hartford Ins. Co., 207 N.W.2d 434, 435 (Mich. Ct. App. 1973).

                                                                                                                                        19
                                                                                              Case 4:20-cv-11384-MFL-DRG ECF No. 14, PageID.234 Filed 07/22/20 Page 31 of 37




                                                                                                           2.    The Limitation on Plaintiff’s Business Operations Was Not
                                                                                                                 Caused by Damage to Adjacent Property.

                                                                                                    Moreover, even if Plaintiff plausibly alleged a complete prohibition of access,

                                                                                              Plaintiff has not plausibly alleged that the civil authority action (the Executive

                                                                                              Order) prohibited access to Plaintiff’s property “due to [the] direct physical loss or

                                                                                              damage to property within one mile of the described premises.”13

                                                                                                    In this regard, Plaintiff has pleaded the opposite. In trying to avoid the virus

                                                                                              exclusion, Plaintiff alleged that there has been no physical damage to Plaintiff’s
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              building or the surrounding buildings. Instead, Plaintiff alleges that the only damage

                                                                                              sustained by the surrounding business was “the same damage to property as Plaintiff.

                                                                                              Each of their inventory has decayed. Each has been ordered to make physical

                                                                                              alterations.” (Compl. ¶ 34.) There is no allegation—nor could there be—that the

                                                                                              Executive Order limited access to Plaintiff’s building because of this damage

                                                                                              (decaying inventory and mandated structural alterations) to surrounding buildings.

                                                                                              Rather, as the Executive Order makes clear, it was implemented to address the

                                                                                              effects of COVID-19 on individuals. The virus has not caused any damage to

                                                                                              property, nor does Plaintiff allege otherwise.14 Because it cannot be said that access


                                                                                              13
                                                                                                For example, this requirement has been satisfied when access to the insured’s
                                                                                              building was prohibited because of physical damage to a nearby building (the World
                                                                                              Trade Center) arising out of the September 11 attacks. See Abner, Herrman &
                                                                                              Brock, Inc. v. Great N. Ins. Co., 308 F. Supp. 2d 331 (S.D.N.Y. 2004).
                                                                                              14
                                                                                                See, e.g., Social Life Magazine, Inc. v. Sentinel Ins. Co., Case No. 20 Civ. 3311
                                                                                              (S.D.N.Y.) (May 14, 2020 Hr’g Tr. at 5, attached as Ex. 4) (explaining that the virus
                                                                                                                                       20
                                                                                              Case 4:20-cv-11384-MFL-DRG ECF No. 14, PageID.235 Filed 07/22/20 Page 32 of 37




                                                                                              to Plaintiff’s property was prohibited due to physical damage to surrounding

                                                                                              buildings, the claim for Civil Authority coverage should be dismissed.

                                                                                              V.    The Policy’s Exclusions Bar Coverage.

                                                                                                    Even if Plaintiff could allege facts that plausibly trigger coverage, the Policy

                                                                                              makes clear that there is no coverage when certain “Exclusions” apply.

                                                                                                    A.     The Virus Exclusion Bars Coverage.

                                                                                                    Plaintiff alleges that the COVID-19 virus is not directly related to its losses.

                                                                                              (Compl. ¶ 8.) Instead, Plaintiff states that the Executive Order “was the sole, direct
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              and only proximate cause of the business losses,” and that its losses “occurred in the

                                                                                              absence of virus contamination.” (Id. ¶¶ 6, 43.) The plain text of the Executive

                                                                                              Order refutes these allegations, however. And regardless, any invitation to consider

                                                                                              the proximate or direct cause misses the mark. Because the virus contributed directly

                                                                                              or indirectly to the alleged loss, coverage is barred “regardless of any other cause or

                                                                                              event that contributes concurrently or in any sequence to the loss.” (Policy, § B.1(i).)

                                                                                                    The Executive Order was itself issued “[t]o suppress the spread of COVID-

                                                                                              19.” (See Ex. 1.) Thus, without the COVID-19 virus, there would have been no

                                                                                              Executive Order and the alleged damages to Plaintiff’s property would not have



                                                                                              “damages lungs. It doesn’t damage printing presses.”); Gavrilides (Hr’g Tr. at 19)
                                                                                              (“The complaint here does not allege any physical loss of or damage to the property.
                                                                                              The complaint alleges a loss of business due to executive orders shutting down the
                                                                                              restaurants for dining . . . due to the Covid-19 threat.”).

                                                                                                                                        21
                                                                                              Case 4:20-cv-11384-MFL-DRG ECF No. 14, PageID.236 Filed 07/22/20 Page 33 of 37




                                                                                              existed. In other words, the virus (at the very least) “indirectly” caused Plaintiff’s

                                                                                              alleged damages. See SEC v. Jorissen, 470 F. Supp. 2d 764, 771 n. 10 (E.D. Mich.

                                                                                              2007) (“While the outer contours of what constitutes an indirect cause may be

                                                                                              unknown, it is clear that one of two but-for causes of an action must be within the

                                                                                              meaning of an indirect cause, if not within the meaning of a direct cause.”); Lakeland

                                                                                              Asphalt Corp. v. Westfield Ins. Co., 2012 U.S. Dist. LEXIS 12764, at *10 n.1 (W.D.

                                                                                              Mich. Feb. 2, 2012) (“By including indirect causes, this provision excludes coverage

                                                                                              of damage beyond that of damage caused by proximate cause.”). As the Policy
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              plainly states, it does not matter whether “any other cause or event,” such as the

                                                                                              issuance of an Executive Order, exacerbated or “contribute[d] concurrently or in any

                                                                                              sequence to the loss.” (ECF No. 1-2, PageID.90.) All that matters is that the

                                                                                              damages claimed by Plaintiff were caused “directly or indirectly” by the virus,

                                                                                              thereby excluding them from coverage.

                                                                                                    Attempting to get around the virus exclusion’s plain language, Plaintiff makes

                                                                                              a passing allegation that the insurance industry “misrepresented to insurance

                                                                                              regulators what the exclusion was for, misrepresented that it would not narrow

                                                                                              coverage, and misrepresented the apparent purpose of the exclusion.” (Compl. ¶ 41.)

                                                                                              To be clear, Plaintiff is actually alleging that each and every one of the 50-plus

                                                                                              insurance regulators was tricked into approving a standard exclusion without anyone

                                                                                              finding out or objecting for more than a decade.


                                                                                                                                       22
                                                                                              Case 4:20-cv-11384-MFL-DRG ECF No. 14, PageID.237 Filed 07/22/20 Page 34 of 37




                                                                                                    On its face this claim is implausible, and does not withstand even the slightest

                                                                                              scrutiny. The allegation rests on a short and out-of-context excerpt of a July 2006

                                                                                              submission to the Insurance Services Office (“ISO”), which described the virus

                                                                                              exclusion. (Compl. ¶ 42.) Plaintiff reads a portion of the ISO Circular and asserts

                                                                                              that only “contamination removal costs” caused by viruses were to be excluded. (Id.)

                                                                                              But the ISO Circular does not say that. Rather, consistent with the exclusion’s plain

                                                                                              language, the Insurance Commissioner approved for use of an exclusion for damages

                                                                                              caused “directly or indirectly” by “contamination by disease-causing viruses.”
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                                    It is not this Court’s role to second-guess the policy reasons behind the

                                                                                              exclusion, or why the Insurance Commissioner approved the language. Michigan’s

                                                                                              Supreme Court has recognized that “the Legislature has assigned the responsibility

                                                                                              of evaluating the ‘reasonableness’ of an insurance contract to . . . the Commissioner

                                                                                              of Insurance.” Rory v. Cont’l Ins. Co., 703 N.W.2d 23, 34 (Mich. 2005) (citing Mich.

                                                                                              Comp. Laws § 500.2236). Once the Commissioner approves the policy provision,

                                                                                              as it did here, courts “have a very limited scope of review concerning the decisions

                                                                                              made by the Commissioner.” Id. (citing Mich. Comp. Laws § 500.244(1). “[T]he

                                                                                              explicit ‘public policy’ of Michigan is that the reasonableness of insurance contracts

                                                                                              is a matter for the executive, not judicial, branch of government. As such, [courts

                                                                                              are] not free to invade the jurisdiction of the Commissioner and determine de novo

                                                                                              whether [a] policy was reasonable.” Id. at 35; McDonald v. Farm Bureau Ins. Co.,


                                                                                                                                       23
                                                                                              Case 4:20-cv-11384-MFL-DRG ECF No. 14, PageID.238 Filed 07/22/20 Page 35 of 37




                                                                                              747 N.W.2d 811, 818 (Mich. 2008) (Michigan courts do not “serve as an

                                                                                              ombudsman, rewriting contracts and statutes in the name of ‘public policy’

                                                                                              whenever it appears that the plain terms of the text work some perceived inequity”).

                                                                                                    B.     The Policy’s Acts or Decisions Exclusion Bars Coverage.

                                                                                                    Finally, in attempting to plead around the virus exclusion, Plaintiff has

                                                                                              pleaded straight into the Policy’s Acts or Decisions Exclusion, which excludes from

                                                                                              coverage “loss or damage caused by or resulting from . . . Acts or decisions,

                                                                                              including the failure to act or decide, of any person, group, organization or
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              governmental body.” (Policy § B.3(b), PageID.92-93.)           In essence, Plaintiff’s

                                                                                              allegations that the Governor’s Executive Order “was the sole, direct and only

                                                                                              proximate cause of the business losses suffered by the Plaintiffs and the class,” boils

                                                                                              down to an argument that the acts or decisions of a “governmental body” caused

                                                                                              Plaintiff’s damages.

                                                                                                    Thus, even assuming that Plaintiff had triggered the Policy’s Business

                                                                                              Income, Extended Business Income, or Civil Authority coverages in the first place,

                                                                                              and that the virus exclusion did not apply, the Acts or Decisions Exclusion would

                                                                                              still bar coverage. See, e.g., Legal Servs. Plan of E. Mich. v. Citizens Ins. Co. of

                                                                                              Am., No. 278110, 2009 Mich. App. LEXIS 954, at *8-9 (Mich. Ct. App. Apr. 30,

                                                                                              2009) (enforcing identical clause in a policy issued by Citizens); Torres Hillsdale

                                                                                              Country Cheese, L.L.C. v. Auto-Owners Ins. Co., No. 308824, 2013 Mich. App.


                                                                                                                                        24
                                                                                              Case 4:20-cv-11384-MFL-DRG ECF No. 14, PageID.239 Filed 07/22/20 Page 36 of 37




                                                                                              LEXIS 1547 (Mich. Ct. App. Oct. 1, 2013) (damages arising from government order

                                                                                              preventing shipments of plaintiff’s product due to listeria was excluded from

                                                                                              coverage under acts or decisions exclusion).

                                                                                                                               CONCLUSION

                                                                                                    For the reasons stated above, Defendants respectfully request that this Court

                                                                                              enter an Order dismissing Plaintiff’s claims with prejudice, and granting judgment

                                                                                              in Defendants’ favor.
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              Dated: July 22, 2020
                                                                                                                                  By: /s/ Lori McAllister
                                                                                                                                      Lori McAllister (P39501)
                                                                                                                                      Theodore W. Seitz (P60320)
                                                                                                                                      Kyle M. Asher (P80359)
                                                                                                                                      DYKEMA GOSSETT PLLC
                                                                                                                                      201 Townsend Street, Suite 900
                                                                                                                                      Lansing, Michigan 48933
                                                                                                                                      Telephone: (517) 374-9150
                                                                                                                                      lmcallister@dykema.com

                                                                                                                                      Attorneys for Defendants




                                                                                                                                      25
                                                                                              Case 4:20-cv-11384-MFL-DRG ECF No. 14, PageID.240 Filed 07/22/20 Page 37 of 37




                                                                                                                               CERTIFICATE OF SERVICE

                                                                                                       I hereby certify that on July 22, 2020, my assistant caused the foregoing to be

                                                                                              electronically filed with the Clerk of the Court using the electronic filing system,

                                                                                              which will send notification of such filing to all counsel of record at their respective

                                                                                              addresses as disclosed on the pleadings.

                                                                                              Dated: July 22, 2020
                                                                                                                                      By: /s/ Lori McAllister
                                                                                                                                          Lori McAllister (P39501)

                                                                                                                                          Attorney for Defendants
DYKEMA GOSSETT PLLC • Capitol View, 201 Townsend Street, Suite 900, Lansing, Michigan 48933




                                                                                              010767.000075 4835-4045-3568.7




                                                                                                                                         26
